       Case 4:21-cv-00085-KGB-JJV Document 25 Filed 08/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTOPHER THOMAS AUSTIN
ADC #655309                                                                           PLAINTIFF

v.                             Case No. 4:21-cv-00085-KGB-JJV

ISACC WADE, Captain,
Cummins Unit, ADC, et al.                                                         DEFENDANTS

                                             ORDER

       The Court has reviewed two Proposed Findings and Recommendations submitted by

United States Magistrate Judge Joe J. Volpe (Dkt. Nos. 4, 8). Plaintiff Christopher Thomas Austin

filed objections to Judge Volpe’s Proposed Findings and Recommendations filed on February 12,

2021 (Dkt. No. 12). After careful consideration and a de novo review of the record, the Court

adopts Judge Volpe’s two Proposed Findings and Recommendations as this Court’s findings in all

respects (Dkt. Nos. 4, 8).

       Mr. Austin’s objections to Judge Volpe’s February 12, 2021, Proposed Findings and

Recommendations were filed on April 7, 2021. Mr. Austin’s objections were signed and dated

February 18, 2021. Accordingly, the Court considers Mr. Austin’s objections as timely filed. Mr.

Austin in his objections argues that he has no way of showing he exhausted all of his administrative

remedies because there is no possible way to get a copy of a grievance unless the inmate provides

the grievance number (Dkt. No. 12, at 1). Mr. Austin further argues that separate defendant Isaac

Wade retaliated against him on February 18, 2021, for filing a lawsuit against Mr. Wade (Id.). Mr.

Austin’s objections do not address the analysis in the February 12, 2021, Proposed Findings and

Recommendations which the Court has adopted as its findings in all respects.

       Accordingly, the Court denies Mr. Austin’s motion for injunctive relief (Dkt. No. 3). The
       Case 4:21-cv-00085-KGB-JJV Document 25 Filed 08/04/21 Page 2 of 2




Court concludes that Mr. Austin may proceed with his failure to protect, excessive force, and

conditions of confinement claims against defendants Officer Meadows, Warden Culclager, Officer

Dunn, Kenneth Starks, and Officer Jasper. The Court dismisses without prejudice Mr. Austin’s

claims against defendants Mr. Wade, Devontae Walker, and Officer Moriss because Mr. Austin

has failed to plead any plausible claims against them upon which relief may be granted. The Court

certifies that an in forma pauperis appeal from this Order would not be taken in good faith. 28

U.S.C. § 1915(a)(3).

       It is so ordered this 4th day of August, 2021.


                                                        Kristine G. Baker
                                                        United States District Judge




                                                2
